Case 8:18-cv-00201-JLS-KES Document 87 Filed 11/18/19 Page 1 of 2 Page ID #:2117

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


  REMY MCCARTHY, et al.                                             8:18−cv−00201−JLS−KES
                                                  Plaintiff(s),

           v.
  TOYOTA MOTOR CORPORATION, et al.
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         11/14/2019
  Document Number(s):                85
  Title of Document(s):             NOTICE of Motion for Order Establishing Document−Production
  Schedule
  ERROR(S) WITH DOCUMENT:

  Incorrect event selected. Correct event to be used is: Discovery Motions

  Hearing information is missing, incorrect, or not timely.

  Proposed Document was not submitted as separate attachment.




  Other:

  Per Judge Scotts Procedures & Schedules re telephonic discovery conferences: Upon receiving a confirmed
  date/time from the Court, the moving party shall e−file a "Notice of Discovery Motion and Telephonic
  Conference" using the CM/ECF "Discovery Motions" event.
  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                    Clerk, U.S. District Court

  Dated: November 18, 2019                          By: /s/ Shea Bourgeois shea_bourgeois@cacd.uscourts.gov
                                                       Deputy Clerk



   G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case
  cc: 8:18-cv-00201-JLS-KES               Document
      Assigned District Judge and/or Magistrate Judge 87 Filed 11/18/19 Page 2 of 2 Page ID #:2118

       Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
